 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:12-cr-00073-TLN-CKD
12                       Respondent,
13           v.                                        ORDER
14    PHILLIP J. COLWELL,
15                       Movant.
16

17          Phillip J. Colwell (“Movant”), a federal prisoner proceeding pro se, filed a motion to

18   vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. (ECF No. 85.) The matter

19   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

20   Rule 302.

21          On October 30, 2019, the magistrate judge filed findings and recommendations herein

22   which were served on all parties and which contained notice to all parties that any objections to

23   the findings and recommendations were to be filed within fourteen days. (ECF No. 112.)

24   Movant filed objections to the findings and recommendations (ECF No. 116), Defendant United

25   States of America (the “Government”) filed a response to the objections (ECF No. 119), and

26   Movant filed a reply (ECF No. 123).

27          This Court reviews de novo those portions of the proposed findings of fact to which

28   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore
                                                       1
 1   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

 2   to any portion of the proposed findings of fact to which no objection has been made, the Court

 3   assumes its correctness and decides the motions on the applicable law. See Orand v. United

 4   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 5   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 6              Movant objects to the recommendation that his motion be denied on five bases: (1)

 7   defense counsels’ failure to file a motion to suppress subsequent to the finding in Riley v.

 8   California, 573 U.S. 373 (2014), decided after Movant’s plea but prior to sentencing, is sufficient

 9   to show ineffectiveness; (2) the Government failed to produce a number of categories of material

10   in violation of Brady v. Maryland, 373 U.S. 83 (1963); (3) pre-plea claims should be considered

11   despite his subsequent guilty plea; (4) Movant did not waive his ineffective assistance of counsel

12   claims; and (5) a hearing should be held to determine if Movant’s sentence needs to be

13   reconsidered pursuant to Dimaya v. Sessions, 138 S. Ct. 1204 (2018). The Court finds Movant’s

14   objections to be unavailing. Having carefully reviewed the entire file under the applicable legal

15   standards, the Court finds the Findings and Recommendations to be supported by the record and

16   by the magistrate judge’s analysis.

17              Accordingly, IT IS HEREBY ORDERED that:

18              1. The findings and recommendations filed October 30, 2019 (ECF No. 112), are adopted

19   in full;

20              2. Movant’s amended motion to vacate, set aside or correct his sentence (ECF No. 85) is
21   DENIED;

22              3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

23   2253; and

24              4. The Clerk of the Court is directed to close the companion civil case, No. 2: 15-cv-

25   2427-TLN-CKD, and to enter judgment in favor of Respondent.

26   ///
27   ///

28   ///
                                                           2
 1         IT IS SO ORDERED.

 2   Dated: March 23, 2020

 3

 4

 5
                               Troy L. Nunley
 6                             United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        3
